

MANUFACTURING AGREEMENT
 
This Manufacturing Agreement (“the Agreement”) is dated the 24th day of
December, 2007 (“Effective Date”), by and between Inrob Philippines Ltd, a
Philippines corporation (“INROB”), and CP Communication Services, Inc., a
Philippines corporation, having an address at Unit 201, Syjuco, Bel-Air
Building, Polaris Street, Makati City, Philippines (“CPCOM”)



WHEREAS:
Pursuant to the Agreement entered into between the parties on even date hereof
for the lease of an operating factory (“Operating Lease Agreement”), CPCOM will
operate a manufacturing facility for INROB at an existing factory in the
Philippines (“the Premises”); and




WHEREAS:
the parties hereto with to enter into an arrangement whereby CPCOM will operate
the Premises and provide certain manufacturing services to INROB, all in
accordance with the terms and conditions set forth herein,

 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:



1.
Term of Agreement.

 
This Agreement shall commence on the Effective Date and shall remain in full
force and effect throughout the duration of the Operating Lease Agreement (the
“Agreement Term”).


2.
Provision of Services.

 

 
2.1
During the Agreement Term, CPCOM will provide INROB the services as may be
required in order to provide INROB with a Product as designated by INROB and
detailed in an instruction letter by INROB which services are hereinafter
referred to individually as a “Service” and collectively as the “Services”. In
providing the Services, CPCOM shall use the number of adequate, experienced and
qualified personnel and management as may be necessary in order to supply INROB
with the purchase orders placed by INROB from time to time and to ensure that
INROB can conduct its business in the ordinary course.

 

 
2.2
CPCOM shall determine both the staffing required and the particular personnel
assigned to perform the Services. The personnel so assigned may be replaced or
reassigned at CPCOM's sole discretion. INROB shall provide training to such
personnel and shall be entitled to demand the replacement of any such personnel
on grounds of lack of under qualification.

 

 
2.3
With respect to those employees who received training of any kind from INROB,
their replacement or reassignment shall be pre-approved in writing by INROB.

 

 
2.4
CPCOM shall not provide any professional services under this Service Agreement
if the provision of such Services by the employees who would provide such
services would be prohibited by law.

 
 
 

--------------------------------------------------------------------------------

 
 

 
2.5
CPCOM commits itself to render the Services with sufficient, experienced and
adequate personnel and management. CPCOM shall be jointly and severally liable
for all acts and omissions incurred by the personnel or management that it may
use to render the Services with respect to the damages caused to INROB or third
parties as a consequence of such acts or omissions.

 

 
2.6
CPCOM hereby grants to INROB and its successors access rights, on a nonexclusive
basis, to areas of the Premises owned or leased by it to the extent necessary
for CPCOM to perform the Services and for INROB to utilize the Services
specified hereunder.

 

 
2.7
INROB shall have no relationship or liability of any kind with respect to the
personnel, management, employees or employees of third parties that CPCOM may
use in order to provide the Services.

 

 
2.8
CPCOM shall strictly and timely comply with all legal and regulatory obligations
that may be imposed or may correspond to it with respect to the personnel and
management it uses to provide the Services and shall be directly responsible for
all consequences that may arise or derive from a lack of such fulfilment.

 

 
2.9
The parties agree that in the event that INROB's interest require, INROB shall
be entitled to replace the manufacturing services provided by CPCOM, provided
that CPCOM was given a 1 (one) month prior written notice to that effect and
that the costs of the production be adjusted accordingly.

 
3.
Consideration.

 
The consideration for Services shall be in accordance with the going market rate
in the area of the Premises for the services, as shall be agreed between the
parties from time to time.


4.
Billing and Payment.

 
At the end of each calendar month, CPCOM shall send to INROB an invoice for the
actual services rendered by CPCOM to INROB during such time period, indicating
the type of Services rendered, the number of persons dedicated to each Service
and the number of hours spent for each type of Service. Upon receipt of the
respective invoice, INROB shall review it and inform CPCOM of any objection it
may have within 15 business days from receipt of the invoice. INROB shall pay to
CPCOM the corresponding invoice no later than 45 days following the receipt of
the invoice. It is agreed that the invoice shall be examined in accordance with
the Purchase Orders placed by INROB according to the Operating Lease Agreement.


5.
Termination.

 

 
5.1
This Agreement shall be effective as of the Effective Date and shall remain in
full force for the duration of the Operation Lease Agreement.

 

 
5.2
No termination of this Agreement shall discharge, affect or otherwise modify in
any manner the rights and obligations of the parties hereto which have accrued
or have been incurred prior to such termination.

 
 
-2-

--------------------------------------------------------------------------------

 


6.
Liability.

 
In providing the Services hereunder, CPCOM shall be liable to INROB for all
liability, loss cost or damage of any nature whatsoever (including, without
limitation, reasonable counsel and consultant fees and expenses, investigation
costs, court costs and litigation expenses) (“Damages”) incurred or suffered by
INROB arising out of CPCOM's performance or non-performance of its obligations
hereunder, except with respect to any such Damages incurred as a result of
INROB’s negligence as determined by the arbitrator appointed in accordance with
this Agreement.
 
Such liability shall include, inter alia, any damage or defect to the Products
(whether in the process of manufacture or at any time until dispatch of the
Products from CPCOM's premises), delay in manufacture of the Products, inability
to manufacture the Products in the time and manner agreed by the parties in the
Purchase Orders or in any other document.


7.
Confidentiality.

 
Confidential Information disclosed or generated pursuant to this Services
Agreement shall be treated by each party hereto in accordance with the same
standard of care such party applies to its own confidential information.


8.
Ownership in Propriety Rights.

 

 
8.1
CPCOM recognizes and acknowledges that all proprietary rights in the finished
products manufactured (including all materials used in the manufacturing) by
CPCOM in the framework of the Services and in the information provided by CPCOM
in the rendering of the Services shall remain the sole property of INROB.

 

 
8.2
CPCOM affirms that it has never had, does not have and will not have any claims
to, and will not make any representations to third parties that it has, any
proprietary rights in the Services, the information derived therefrom or any
accompanying materials.

 
9.
Status.

 
CPCOM shall perform all Services hereunder as an independent contractor and
nothing contained herein shall be construed as constituting CPCOM as an agent or
legal representative of INROB or constitute a relationship of employer and
employee or any other similar joint interest between the parties and neither
party shall have the authority to bind the other party or to contract in the
name of the other party or to create liability against the other party in any
way whatsoever.


10.
Notices.

 
All notices required hereunder shall be in writing and shall be effective as set
forth in this Agreement. Such notices shall be delivered personally or sent by
facsimile, confirmed in writing sent via registered mail, return receipt
requested, postage prepaid, or sent by Federal Express or other courier service,
to the addresses and facsimile number set forth above, unless notice of change
of addresses and/or facsimile numbers is given in writing in accordance with the
foregoing to the other parties, in which case any notice shall be sent to such
new addresses and/or facsimile numbers.:
 
Either party may change the address to which any communication, report or
payment is to be directed to it by giving written notice to the other in the
manner provided in this Section.
 
 
-3-

--------------------------------------------------------------------------------

 


11.
Assignment.

 
This Agreement shall be binding upon an inure to the benefit of the successors
of each party hereto, but shall not be assignable by either party without the
prior written consent of the other.
 
12.
Access to Books and Records.

 
Upon reasonable notice, CPCOM shall permit INROB (and/or its independent
accountants) to review, no more than one time each calendar year, the books and
records of CPCOM during regular business hours, as they relate to the charges
under this Agreement for the purpose of verifying the accuracy of such charges.
All costs of such review shall be paid by INROB.


13.
Third Persons.

 
This Agreement is not intended to, and shall not, create any rights in or confer
any rights upon anyone other than the parties hereto.


14.
Arbitration, Governing Law and Jurisdiction.

 
The Arbitration, Governing Law and Jurisdiction clauses shall be as stated in
the Operation Lease Agreement.


15.
Governing Language.

 
This Agreement has been prepared in the English Language. In the event of any
conflict or inconsistency between the English language version and any
translation hereof made for any purpose, the English language version shall
prevail and shall govern the interpretation and constructions hereof, except as
may be required by applicable law.


16.
Amendment.

 
Neither this Agreement nor any term hereof shall be amended or modified in any
manner except by an instrument in writing which specifically refers to this
Agreement and is executed by each of the parties hereto.


17.
Counterpart.

 
This Agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.


18.
Waiver.

 
Failure of either party to insist upon strict compliance with any of the terms
of this Agreement in one or more instances shall not be deemed to be a waiver of
its right to insist upon such compliance in the future, or upon compliance with
the other terms hereof.
 
 
-4-

--------------------------------------------------------------------------------

 


19.
Information Access.

 
Each party will provide to the other party, free of charge of cost, copies of
any information, data or documents reasonably required for reporting or
compliance obligations with any governmental authority, except to the extent
that provision of such copies of information, data and documents would result in
undue burden or expense to the providing party.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first above written.

           

--------------------------------------------------------------------------------

INROB
   

--------------------------------------------------------------------------------

CPCOM
By: /s/ Ben Tsur Joseph     By: /s/ Dan Galler Its: CEO     Its Managing
Director



 
-5-

--------------------------------------------------------------------------------

 
 